Response to Arguments
 (1) Examiner agrees that “Brickell at paragraph 35 and 39 [does not] disclose[ ] the claim 1 "storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device." (Rem. p.14) and  “neither Brickell nor Ilsar disclose or suggest the claim 1 "providing, by the intermediary device using the browser stor[ed] … context, the first configuration information to the Internet of Things device via the second connection to the second wireless network (Rem. p. 16) . But see e.g  Hornung et al (US 2015/0223006 A1)
(2)  Re:  "switching," the Examiner further relies on Ilsar at paragraph 94. But a careful review of Ilsar discloses that it does not disclose an intermediate device as in claim 1 switching between an initial connections to the second connection.  (Rem. p;. 16) Assuming arguendo that Ilsar fails to teach “switching”, which Examiner does not concede (see e.g. Ilsar: FIG 9A; [0102] ref FIG 11; [0116]-0118] ref FIG 13), Examiner notes that the following references teach the claimed limitation: 
Barathalwar (US 2016/0037445 A1) ([0022]-[0025] ref FIG 2 - Soft Access Point 236 of smartphone 230; [0034] – [0037] ref FIG 3”… secondary network connection … may be used to transfer connectivity information for the primary network connection …) 
Scott et al (US 2015/0124968 A1)(Abstract  Securely joining a secure wireless communications network is described …. In various embodiments, a temporary wireless network is established between a new joiner device and a second wireless communications device which is already a member of a secure […] wireless network …. the temporary wireless network is cancelled once the new joiner device becomes a member of the secure […] wireless network.[0037]. The hub 200 receives 316 …  the new joiner on the first secure wireless network and terminates 318 the second secure wireless network …. the new joiner may use the second secure wireless network to explicitly signal to the hub that it has received the credentials. This may happen before the new joiner has joined the first secure wireless network so that the second secure wireless network may be terminated before the new joiner becomes part of the first secure wireless network.)  
Gupta et al (US 20190200405 A1) ( [0087] ref FIG 6, “the IoT device (130) may attempt to establish the permanent connection with the access point (120) via the wireless network (140), steps 608ato 608d; FIGs 2, 4)
Gilson et al (US 2017/0279653 A1) ( [0049]-[0050] ref FIG 4; [0053]; [0055]; [0058]-[0059] ref FIG. 5; [0075] ref FIG 8; FIGs 11A-C)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon.– Thurs.12pm – 5pm 
Examiner interviews are available via telephoneand video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455